Exhibit 10.19
SCHEDULE OF NAMED EXECUTIVE OFFICERS WHO HAVE ENTERED INTO THE FORM OF
INDEMNIFICATION AGREEMENT AS SET FORTH IN EXHIBIT 10.18
Each of the following Named Executive Officers has entered into a Form of
Indemnification Agreement as set forth in Exhibit 10.18 as of the date indicated
below:

      NAME   DATE  
Carlos M. Cardoso
  May 29, 2003
David W. Greenfield
  October 1, 2001
John H. Jacko, Jr.
  March 5, 2007
Frank P. Simpkins
  December 12, 2000
Gary W. Weismann
  August 1, 2007

 